Title: From Thomas Jefferson to James Swan, 23 March 1789
From: Jefferson, Thomas
To: Swan, James



Paris Mar. 23. 1789.

Mr. Jefferson has the honor to present his compliments to Mr. Swan and to express his regret that his absence today prevented him the pleasure of seeing him. He now returns him his letters in which he finds a great deal of good matter, and many useful views. In the course of perusing them, Mr. Jefferson noted on a bit of paper the following doubts, the importance and justice of which are submitted to Mr. Swan.

Page 21. A note on the changeableness of the laws. If somewhat softened, may it not be more likely to conciliate those in power to the author’s ideas?—Same observation in Letter VI. pages 10. 11. on the incompatibility of commerce and Monarchy?
Page 24. No article of American produce is subject to high duty, nor has been for a considerable time. Tobacco indced is burthened with a monopoly: but every thing else is received f[avor]ably.
Pa. 51. I doubt whether it can be said that our [ren]ts are only quarterly even for the most part. I know tha[t in] some states they are monthly.
Letter V. pa. 10. Changing a modicum. Zimmerman thinks that Europe is of three millions and a half square miles geometrical; the United states, according to as accurate a calculation as I could make are but 750,000 square miles, geometrical, equal to a million square miles American
Pa. 12. I suspect some articles to be inexact in the specification of charges. For example, nothing is ever allowed for secret service since the peace. May not the whole specification be omitted.
Pa. 15. The observation of the expence of the king’s breeding mares being equal to the whole support of one of our governments, will give offense, without doing good.
